[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Azeen, Slip Opinion No. 2021-Ohio-1735.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-1735
              THE STATE OF OHIO, APPELLANT, v. AZEEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Azeen, Slip Opinion No. 2021-Ohio-1735.]
Criminal law—In the absence of a negotiated plea agreement showing an express
        or implied reservation by the state of the right to file additional charges and
        that a defendant had been induced into offering a guilty plea, the state may
        pursue additional charges when a victim of a crime later dies of the injuries
        sustained in the crime—State was entitled to file aggravated-murder
        charges when victim later died of injuries suffered years earlier—No plea
        agreement was entered on the record when defendant was initially charged
        with attempted murder—Inference of a plea agreement was not supported
        by facts in evidence.
     (No. 2020-0143—Submitted January 27, 2021—Decided May 25, 2021.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 108072, 2019-Ohio-4677.
                               _______________________
                                SUPREME COURT OF OHIO




        DEWINE, J.
        {¶ 1} In 1987, Abdul Azeen pleaded no contest to attempted murder after
shooting a young man in the neck on a playground basketball court. Some 27 years
later, the victim died, allegedly as a result of injuries from the shooting. The state
reindicted Azeen, this time charging him with aggravated murder. Azeen claims
that his earlier plea prevents the state from prosecuting him again. We must decide
whether the murder case may go forward.
        {¶ 2} In arguing that further prosecution is barred, Azeen relies on a prior
decision of this court, State v. Carpenter, 68 Ohio St.3d 59, 623 N.E.2d 66 (1993).
There, we applied principles of contract law to hold that when a court “has accepted
a negotiated guilty plea to a lesser offense and the victim later dies of injuries
sustained in the crime” (emphasis added), the state is precluded from prosecuting
the defendant for murder “unless the state expressly reserves the right to file
additional charges on the record at the time of the defendant’s plea.” Id. at syllabus;
see State v. Zima, 102 Ohio St.3d 61, 2004-Ohio-1807, 806 N.E.2d 542, ¶ 11 (“The
holding in Carpenter is essentially a synthesis of contract and criminal law in a
particular factual setting”).
        {¶ 3} By its terms, Carpenter applies to negotiated pleas. Here, there is no
evidence that Azeen’s 1987 plea was the product of negotiations between the state
and Azeen. As a consequence, the rule announced in Carpenter does not prevent
the state from prosecuting Azeen on the new murder charge. We therefore reverse
the contrary judgment of the court of appeals and remand this case to the trial court
for further proceedings.
               I. The criminal proceedings related to the shooting
                                   A. The 1987 case
        {¶ 4} In 1987, Azeen opened fire on a group of young men taking part in a
playground basketball game. Azeen shot Danuell Jackson in the neck, leaving him
paralyzed from the waist down. Azeen then took aim at Herman Jackson, Danuell’s




                                          2
                                    January Term, 2021




brother, shooting him in his groin. Azeen ultimately pleaded no contest to all the
counts in the indictment: the felonious assault of Herman and the attempted murder
of Danuell, both with gun specifications, as well as a charge of having a weapon
while under a disability.1
        {¶ 5} The trial court opened the plea hearing by confirming that Azeen
intended to enter a no-contest plea and advising him of the possible sentencing
range for each of the offenses. Following that portion of the colloquy, the trial court
judge informed Azeen of the sentence he intended to impose: “I have indicated to
your attorney that you will expect, under the circumstances presented here, I’m
going to sentence you to three years actual incarceration and on top of that I’m
going to sentence you to five to twenty-five years.”
        {¶ 6} By this exchange, the trial court conveyed to Azeen that it would
impose 3 years for the gun specifications followed by an indefinite term of 5 to 25
years. This 8-to-25-year term amounted to the minimum sentence available on the
attempted-murder count. See former R.C. 2923.02(E), Am.H.B. No. 651, 140 Ohio
Laws, Part II, 4345, 4348; former R.C. 2929.11(B)(1)(a), Am.H.B. No. 284, 141
Ohio Laws, Part II, 3101, 3102; former R.C. 2929.71, Am.S.B. No. 261, 140 Ohio
Laws, Part I, 583, 601.
        {¶ 7} The trial court then reviewed Azeen’s constitutional rights and
accepted his no-contest pleas. At that point, the prosecutor summarized the facts
supporting the charges, and the victims addressed the court. The prosecutor
informed the court that Danuell’s condition “will probably not improve,”
explaining that “[i]f anything, it will deteriorate slowly.” No one suggested that
Danuell’s injuries might be fatal, and the state did not address the possibility of
bringing additional charges in the event that Danuell were to die from his injuries.



1. At the time, Azeen was known as Lloyd Harris and was prosecuted under that name. This opinion
will refer to Azeen by his current name.




                                               3
                              SUPREME COURT OF OHIO




       {¶ 8} The court pronounced Azeen guilty and proceeded directly to
sentencing. The trial court imposed a prison term of 8 to 15 years for the felonious-
assault charge with the attendant gun specification; a term of 8 to 25 years on the
attempted-murder charge, also including the associated gun specification; and a
definite sentence of one and a half years for having a weapon while under a
disability. The prosecutor then engaged in the following exchange with the court:


               [Prosecutor]: To be served how?
               The court: To be served concurrently.
               [Prosecutor]: The first two counts to be served concurrently,
       or all three?
               The court: All three served concurrently.


All in, the trial court sentenced Azeen to an aggregate prison term of 8 to 25 years.
And by ordering Azeen’s sentences to be served concurrently, the trial court
imposed the minimum prison term authorized for his offenses.
                                  B. The 2016 case
       {¶ 9} Danuell died in 2014. The autopsy examiner opined that his death
was caused by infections that had developed as a result of an ulcer in his pelvis and
upper leg, which the examiner attributed to his paraplegia. The examiner therefore
ruled the death a homicide, and in 2016, the state indicted Azeen for the aggravated
murder of Danuell based on the 1987 shooting.
       {¶ 10} Azeen filed a motion to dismiss the 2016 indictment on the grounds
that it violated the terms of a negotiated plea agreement that Azeen claimed he had
entered into with the state in 1987. His argument was premised on this court’s
decision in Carpenter. There, this court held, “the state cannot indict a defendant
for murder after the court has accepted a negotiated guilty plea to a lesser offense
and the victim later dies of injuries sustained in the crime, unless the state expressly




                                           4
                                January Term, 2021




reserves the right to file additional charges on the record at the time of the
defendant’s plea.” Carpenter, 68 Ohio St.3d at 62, 623 N.E.2d 66.               Azeen
contended that because the state had not reserved its right to bring additional
charges at the time of his plea, the state was barred from prosecuting him for
Danuell’s death. The state countered that there had not been a negotiated plea, so
Carpenter did not apply.
       {¶ 11} During the hearing on the motion to dismiss, Azeen conceded that
no explicit plea agreement appeared on the record. Nonetheless, Azeen maintained
that the transcript of the 1987 plea hearing demonstrated that the parties had entered
into a sentencing agreement prior to going on the record. Azeen argued that “there
had to be some negotiation” between the parties because the trial court told Azeen
what his sentence would be before he entered his no-contest pleas. Counsel for
Azeen also touted the capabilities of the lawyer who had represented Azeen in
1987, saying that “there’s no way [Azeen’s former lawyer] walked into a courtroom
without knowing his client was going to get the minimum and pled no contest.”
       {¶ 12} In response, the state pointed out that the trial court’s statement about
the sentence Azeen could expect demonstrated only that the judge had made a
decision about the sentence he would impose; it did not show that that sentence was
the product of an agreement. Because the record contained no evidence of a
negotiated plea agreement between Azeen and the state, Azeen could not have
reasonably believed that the state had—in exchange for Azeen’s plea—agreed not
to bring any additional charges related to the matter.
       {¶ 13} The trial court granted Azeen’s motion to dismiss, venturing that “all
the elements of a contract are supported in the transcript” of the 1987 plea hearing.
The trial court agreed that Azeen had been “assigned a zealous advocate” in the
earlier case and that as a result, Azeen must have received “a significant benefit to
induce him into entering a no contest plea.” The court therefore surmised that
Azeen’s sentence was “a direct result of the discussions” that had taken place off




                                          5
                                   SUPREME COURT OF OHIO




the record. And because the prosecutor had “remained silent when the Court
outlined this benefit,” the court reasoned that the state had “in effect acquiesced to
the agreement.”
         {¶ 14} The Eighth District Court of Appeals affirmed the trial court’s
dismissal of the aggravated-murder charge. It reasoned, “Had there not been off-
the-record negotiations and an agreement on the sentence, the trial judge would not
have stated Azeen’s sentence as the first course of business at the change-of-plea
hearing.”2 2019-Ohio-4677, 143 N.E.3d 162, ¶ 27. The court of appeals further
relied on the fact that the trial court had proceeded directly to sentencing as proof
that the sentence had already been negotiated. Id. And the court of appeals also
found it significant that counsel for Azeen had “informed the court” at the hearing
on the motion to dismiss that the attorney who had represented Azeen in the 1987
case was “a seasoned criminal defense attorney who fought hard for his clients.”
Id. at ¶ 26.
         {¶ 15} The state presents two arguments in its appeal to this court. Its first
proposition of law asserts that this court’s decision in Carpenter does not apply
retroactively to pleas entered before that case was decided. And in its second
proposition of law, the state contends that irrespective of the retroactivity question,
Carpenter does not apply to unnegotiated no-contest pleas like the one in this case.




2. It is worth noting that the Eighth District’s account of the 1987 plea hearing contains some
inaccuracies. The court of appeals described the trial court’s sentencing advisement this way: “At
the opening of the plea hearing, the trial court told Azeen ‘when you plead no contest, you can
expect to receive this sentence: Three years for the firearm specification, and then the 5 to 25
indeterminate for the attempted murder. The other offenses are concurrent.’ ” 2019-Ohio-4677,
143 N.E.2d 162, at ¶ 24. But that language appears nowhere in the transcript of the plea hearing;
rather, the Eighth District is quoting defense counsel’s summation during the hearing on the motion
to dismiss. Nor was the trial court’s statement regarding Azeen’s sentence its “first course of
business” at the opening of the plea hearing. See id. at ¶ 27. Instead, it appears on the tenth page
of the plea transcript, after the trial court had fully advised Azeen of the potential sentencing ranges
for his crimes.




                                                   6
                                 January Term, 2021




                             II. The Carpenter decision
        {¶ 16} When a defendant has entered a plea to a nonhomicide offense and
the victim later dies as a result of the conduct that gave rise to the offense, the state
may bring charges for homicide without running afoul of the constitutional
prohibitions against double jeopardy. State v. Dye, 127 Ohio St.3d 357, 2010-Ohio-
5728, 939 N.E.2d 1217, ¶ 20, fn. 2. This is because the Double Jeopardy Clauses
of the Fifth Amendment to the United States Constitution and Article I, Section 10
of the Ohio Constitution bar second prosecutions for the same offense. A defendant
who has entered a plea to a lesser offense prior to the victim’s death has not yet
been placed in jeopardy for homicide; an essential element of any homicide
offense—the death of the victim—has not yet occurred. Dye at ¶ 20, fn. 2, citing
Diaz v. United States, 223 U.S. 442, 449, 32 S.Ct. 250, 56 L.Ed. 500 (1912) (only
when the victim had died “was it possible to put the accused in jeopardy” for a
homicide offense). Because “a fact necessary to the commission of [the homicide
offense] occurs after the defendant has been convicted of another offense, multiple
prosecutions are not barred by the Double Jeopardy Clause.” State v. Thomas, 61
Ohio St.2d 254, 262, 400 N.E.2d 897 (1980), overruled on other grounds, State v.
Crago, 53 Ohio St.3d 243, 559 N.E.2d 1353 (1990), superseded by statute as stated
in State v Anderson, 138 Ohio St.3d 264, 2014-Ohio-542, 6 N.E.3d 23.
        {¶ 17} Nevertheless, when a defendant has entered into a plea agreement
with the state with respect to an offense and the victim later dies as a result of that
offense, principles of contract law may be applied to prevent a prosecution for
homicide. The idea is that a plea agreement sometimes may reflect a mutual
understanding between the prosecutor and the defendant that the plea will finalize
the entire prosecution related to a criminal incident. In such a situation, the
defendant’s plea is induced by the prosecutor’s promise—either express or
implied—not to further prosecute the defendant should the victim die.




                                           7
                             SUPREME COURT OF OHIO




       {¶ 18} This court first considered the question whether a plea agreement
barred a subsequent prosecution related to the same incident in Carpenter. In that
case, the defendant and the state had negotiated a plea agreement under which the
state would reduce the defendant’s felonious-assault charge in exchange for a guilty
plea. Carpenter, 68 Ohio St.3d at 61-62, 623 N.E.2d 66. At the time of the plea,
the state was aware that the victim was in a coma and would “very probably die.”
Id. at 60. A little over a year later, that eventuality came to pass, and the state
brought murder charges against the defendant.
       {¶ 19} This court concluded that the plea agreement barred any further
prosecution of the defendant for crimes stemming from the assault. We noted that
the state had chosen to enter into a plea agreement with the defendant even though
it had known that the victim’s death was likely. Id. at 61. This court explained that
under those circumstances, the defendant had reasonably expected that his plea
would resolve the matter entirely and the prosecutor had been fully aware that that
was the defendant’s understanding. Id. at 62. We therefore reasoned that had the
state wanted to retain the option of bringing additional charges in the event of the
victim’s death, it should have made that an explicit part of the agreement. Id.
       {¶ 20} As we later explained, the concern in Carpenter had been “to avoid
the breaking of promises made by the prosecutor in the original plea agreement.”
Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939 N.E.2d 1217, at ¶ 22. Thus,
“ ‘when a plea rests in any significant degree on a promise or agreement of the
prosecutor, so that it can be said to be a part of the inducement or consideration,
such promise must be fulfilled.’ ” Id., quoting Santobello v. New York, 404 U.S.
257, 262, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971). We noted that this principle formed
the basis for the rule in Carpenter that “effect must be given to the intention of the
state and the defendant in their plea bargain, and courts should enforce what they
perceive to be the terms of the original plea agreement.” Dye at ¶ 22. We therefore
held, “In order for a guilty plea to be a ‘negotiated guilty plea’ within the meaning




                                          8
                                January Term, 2021




of State v. Carpenter, the record must show the existence of the elements of a
contract (the plea agreement).” Id. at ¶ 23.
        {¶ 21} This court found evidence of such a contract in Dye. The defendant
in that case had been charged with aggravated vehicular assault after he hit a 13-
year-old boy with his truck. Id. at ¶ 3. The child later died from complications
from injuries sustained in the accident, and the state charged the defendant with
aggravated vehicular homicide. Though it was “a close question,” this court
ultimately determined that the original plea had been negotiated, based in part on
the state’s dismissal of charges and the prosecutor’s statements on the record
referring to an agreement between the parties. Id. at ¶ 24.
        {¶ 22} This court then turned to the scope of the plea agreement. As in
Carpenter, we emphasized that the record had contained testimony indicating that
the child’s death from the injuries was foreseeable. Id. at ¶ 26. The Dye court
concluded, “On this record, the evidence of plea negotiations and the parties’
awareness of the gravity of the victim’s injuries, together with the state’s failure to
reserve the right to prosecute for any later homicide charge, justify the conclusion
that the state agreed to forgo further prosecution * * *.” (Emphasis added.) Id. at
¶ 25.
        {¶ 23} The takeaway from these cases is that whether the state may bring
additional charges against someone who has entered into a negotiated plea
agreement depends on the scope of the agreement. In making that determination,
we consider what matters both parties reasonably understood to be included in the
agreement. See Zima, 102 Ohio St.3d 61, 2004-Ohio-1807, 806 N.E.2d 542
(holding that there could be no reasonable expectation that a plea to a misdemeanor
charge of driving while under the influence, in violation of a city code, would bar
a felony charge of aggravated vehicular assault that arose out of the same
accident—a charge over which neither the municipal court nor the city prosecutor
had authority).




                                          9
                             SUPREME COURT OF OHIO




 III. The record does not show the existence of a plea agreement in this case
       {¶ 24} We begin by taking up the state’s second proposition of law, which
we find to be dispositive of this appeal. The state contends that for the rule in
Carpenter to apply, the terms of a plea agreement must be placed on the record,
and courts may not infer the existence of an agreement by speculating about the
contents of an off-the-record conversation. The state maintains that the record does
not show that a negotiated agreement existed between the parties. If there was no
negotiated plea agreement between Azeen and the state in 1987, then the state is
not barred on that ground from bringing additional charges.
       {¶ 25} In this case, the parties did not put any plea agreement on the record.
And as we will explain, the inferences drawn by the trial court in support of its
determination that there had been an off-the-record agreement are not supported by
the facts in evidence. We therefore conclude that the record fails to establish the
existence of a plea agreement.
       {¶ 26} The lower courts determined that Azeen’s plea had been negotiated
with the state based largely on the fact that an off-the-record conversation had taken
place prior to the plea hearing. We agree that the record demonstrates that the court
had spoken with the parties before the hearing: this is apparent from the judge
informing Azeen, “I have indicated to your attorney that you will expect, under the
circumstances presented here, I’m going to sentence you to three years actual
incarceration and on top of that I’m going to sentence you to five to twenty-five
years.” (Emphasis added.) But this advisement shows only that the judge had told
the parties what sentence he intended to impose; it does not support an inference
that Azeen had entered into any agreement with the state regarding his sentence.
       {¶ 27} It is not unusual in criminal cases for attorneys to approach the judge
to get an idea of what sentence the judge is likely to impose if their client enters a
plea to an offense. Some judges are upfront about what they are inclined to do,
believing that candor about possible sentencing decisions promotes informed




                                         10
                                      January Term, 2021




decisionmaking.3 See, e.g., State v. Warner, 762 So.2d 507, 514 (Fla.2000); People
v. Cobbs, 443 Mich. 276, 284, 505 N.W.2d 208 (1993). In this case, the judge
presiding over the 1987 plea hearing appropriately put that conversation on the
record: he told Azeen, “I have indicated to your attorney” that “I’m going to
sentence you” to what amounted to the minimum aggregate prison term for Azeen’s
offenses. But we cannot assume that the state and Azeen agreed to the sentence
simply because the judge decided to impose it. That line of thinking wrongly
implies that a trial court has no discretion to impose a sentence without the state’s
approval.
         {¶ 28} The lower courts also speculated that there was an agreement based
on the state’s decision not to object to the sentence or to argue for a harsher sentence
on the record. The trouble with that approach is that there are all kinds of other,
equally plausible reasons why the state may have chosen to be silent at sentencing.
Maybe the prosecutor made an argument in chambers against the sentence, but
chose not to reargue it on the record because he considered it futile or because he
did not want to upset the victims. It could be that the prosecutor did not argue for
a different sentence on the record because he personally thought the sentence was
appropriate, even if he had not been authorized to enter into any agreement on
sentence. Perhaps the prosecutor simply thought it prudent to defer to the court on
sentencing. Because the record contains no evidence regarding the reason for the
prosecutor’s decision not to argue for a harsher sentence, the prosecutor’s lack of
argument does not support the existence of a plea agreement.



3. We do not suggest that trial judges should “float a possible sentence as an inducement to obtain
a defendant’s plea.” First dissenting opinion at ¶ 51. But it is not inherently coercive for a judge to
provide “a clear statement of information” in response to a request by a party. People v. Cobbs, 443
Mich. 276, 284, 505 N.W.2d 208 (1993). “Coercion is avoided when a judge does not initiate a
discussion of the sentence, and when a judge does not speculate on the sentencing consequences of
future procedural contingencies.” Id.




                                                  11
                            SUPREME COURT OF OHIO




       {¶ 29} Moreover, the state was not entirely silent on the matter. After the
court imposed the sentences, the prosecutor asked, “To be served how?” And
although the trial court responded that they were to be served concurrently, the
prosecutor nevertheless pressed further, asking, “The first two counts to be served
concurrently, or all three?” The court of appeals characterized this exchange in the
following way: “the assistant prosecuting attorney asked the court to confirm that
the sentences on the underlying offenses were to be served concurrently” and “[t]he
trial court confirmed that was correct.” 2019-Ohio-4677, 143 N.E.2d 162, at ¶ 25.
But that’s not what happened. Rather, the prosecutor posed an open-ended question
regarding how the court was imposing the sentences. Far from indicating that the
sentence imposed by the trial court was the product of an agreement between Azeen
and the state, this exchange suggests the opposite. Indeed, under the law at the
time, the sentences would have been treated as concurrent by default, unless the
trial court ordered them to be served consecutively. See former R.C. 2929.41(A)
and (B), Am.S.B. No. 210, 140 Ohio Laws, Part I, 583, 598-599. Had the
prosecutor truly believed that the parties had agreed that the sentences would be
imposed concurrently, he would not have needed to say anything at all.
       {¶ 30} The court of appeals also took the fact that the trial court proceeded
to sentencing without obtaining a presentence-investigation report as evidence that
the sentence “had already been negotiated.” 2019-Ohio-4677, 149 N.E.3d 162, at
¶ 27. This inference was incorrect. There may be any number of reasons that the
prosecutor did not ask for a presentence investigation: perhaps the prosecutor
wanted to save the victims another trip to the courthouse for a sentencing hearing
or maybe he wanted to ensure that Azeen did not change his mind and move to
withdraw his plea prior to sentencing. And it certainly would not have made sense
for defense counsel to request one, given that the judge had already indicated he
would give Azeen the minimum sentence.




                                        12
                                 January Term, 2021




        {¶ 31} Equally misplaced was the lower courts’ reliance on statements
made by Azeen’s current counsel during the hearing on the motion to dismiss that
“there’s no way” Azeen’s former attorney would have permitted him to enter a plea
without knowing the sentence. Counsel’s statements at the hearing regarding his
opinion of Azeen’s 1987 attorney are not evidence, nor is it proper for a court to
make factual assumptions about what happened in a case based merely on an
attorney’s reputation. But even assuming that the speculation is correct, it still falls
short: if it is true that this particular defense attorney would not have advised his
client to enter a no-contest plea without knowing what the sentence would be, that
merely supports an inference that the defense attorney took efforts to find out what
sentence the judge would impose. It does nothing to demonstrate that the state
agreed to it.
        {¶ 32} The second dissenting opinion looks beyond the arguments raised in
the briefs and the evidence relied on by the trial court and finds its own evidence
of a plea agreement. It says that “the transcript from the plea hearing shows that
the prosecutor suggested that the trial court could delete a clause beginning with
the word ‘furthermore’ ” from an unidentified document and speculates “what
could [that document] be other than the plea agreement?” Second dissenting
opinion at ¶ 54.
        {¶ 33} The plea hearing began with the trial court confirming that Azeen
understood that by entering a no-contest plea, he would be admitting to the facts
contained in the indictment. The trial court then reviewed the three counts in the
indictment and informed Azeen of the possible penalties for each. Apparently
reading directly from the indictment, with respect to the third count, the court
explained, “Under the third count of the indictment, this is having a weapon while
under a disability, * * * [t]his is a felony of the fourth degree, that definite
sentence.” The prosecutor responded, “If you want to strike the furthermore clause,
it has to be a definite sentence.”




                                          13
                             SUPREME COURT OF OHIO




       {¶ 34} Based on that context, it seems apparent that the document to which
the parties were referring was not a plea agreement, but the indictment itself.
Unfortunately, the indictment was not admitted as an exhibit during the hearing on
the motion to dismiss.      Thus, there is no evidence before us of what the
“furthermore clause” said or whether the charge to which Azeen entered a plea had
been amended. This exchange therefore fails to support the idea that Azeen’s plea
was the result of a negotiated agreement.
       {¶ 35} The dissenting opinions accuse us of substituting the trial court’s
factual findings with our own. We do no such thing. In this case, the trial court did
not make factual findings. There was no evidence to be weighed; the facts
established by the 1987 plea-hearing transcript were undisputed. The problem here
is that the trial court drew inferences that were unsupported by those facts. The
second dissenting opinion contends that we are engaged in our own speculation
rather than “a limited review of the evidence to determine whether the evidence is
subject to reasonable inference.” Second dissenting opinion at ¶ 69. But we do not
decide that the alternative explanations outlined above necessarily reflect what
happened off the record. The point is that we don’t know what happened off the
record, and it is improper to hypothesize that a plea agreement existed without some
evidentiary support. Indeed, as the caselaw cited by the second dissenting opinion
explains, “We are not justified in inferring, from mere possibilities, the existence
of facts.” State v. Jameison, 421 P.3d 463, 471 (Wash.App.2018), citing Gardner
v. Seymour, 27 Wash.2d 802, 810-11, 180 P.2d 564 (1947); see Hurt v. Charles J.
Rogers Transp. Co., 164 Ohio St. 329, 332, 130 N.E.2d 820 (1955), quoting Indian
Creek Coal & Mining Co. v. Calvert, 68 Ind.App. 474, 120 N.E. 709 (1918),
denying rehearing, 68 Ind.App. 474, 119 N.E. 519 (1918) (“ ‘For the purpose of
supporting a proposition, it is not permissible to draw an inference from a deduction
which is itself purely speculative and unsupported by an established fact’ ”).




                                         14
                                January Term, 2021




       {¶ 36} In contrast to the speculation engaged in by the dissents and the
courts below, the record in this case is completely devoid of any reference to a
negotiated plea agreement. This court’s criminal rules have long required parties
to make a record of a negotiated plea agreement: “When a negotiated plea of guilty
or no contest to one or more offenses charged or to one or more other or lesser
offenses is offered, the underlying agreement upon which the plea is based shall be
stated on the record in open court.” Crim.R. 11(F). This rule took effect in 1973,
well before Azeen entered his plea in 1987. See former Crim.R. 11(F), 34 Ohio
St.2d xliv (containing substantially the same language as the current rule); see also
State v. Ballard, 66 Ohio St.2d 473, 475, 423 N.E.2d 115 (1981), fn. 1 (Crim.R.
11(F) “requires the underlying agreement, in cases where there is a negotiated plea,
to be stated on the record in open court”); State v. Cunningham, 10th Dist. Franklin
No. 73AP-472, 1974 WL 183898 (Apr. 30, 1974) (“A ‘plea bargain’ in a felony
case must be clearly and easily ascertainable under this new rule”). The present
case makes the necessity of placing information on the record abundantly clear.
       {¶ 37} Each of the reasons cited by the dissents and the lower courts for
finding the existence of an agreement is premised on speculation about what had
been said off the record and unsupported assumptions about why the parties chose
to do what they did on the record. Without a record “show[ing] the existence of
the elements of a contract,” see Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939
N.E.2d 1217, at ¶ 23, we are unable to conclude that the state entered into any plea
agreement with Azeen.
                                 IV. Conclusion
       {¶ 38} The transcript of the plea hearing indicates that an off-the-record
conversation took place regarding Azeen’s sentence. As to the content of that
conversation, we can only guess. Nothing on the record demonstrates that the state
had entered into any plea agreement with Azeen. And in the absence of an
agreement demonstrating that Azeen had been induced into offering his plea by a




                                         15
                             SUPREME COURT OF OHIO




promise from the state (express or implied) not to further pursue the matter, the
state is not barred on that ground from prosecuting Azeen for aggravated murder.
       {¶ 39} We therefore reverse the judgment of the court of appeals and
remand this case to the trial court for further proceedings. Based on our resolution
of this case, it is unnecessary for us to decide whether Carpenter should be applied
retroactively, so we leave that question for another day.
                                                                Judgment reversed
                                                              and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FISCHER, and PIETRYKOWSKI, JJ., concur.
       STEWART, J., dissents, with an opinion.
       BRUNNER, J., dissents, with an opinion.
       MARK L. PIETRYKOWSKI, J., of the Sixth District Court of Appeals, sitting
for DONNELLY, J.
                               _________________
       STEWART, J., dissenting.
       {¶ 40} We accepted this appeal to consider two propositions of law: (1)
whether State v. Carpenter, 68 Ohio St.3d 59, 623 N.E.2d 66 (1993), can be applied
retroactively and (2) whether Carpenter applies to unnegotiated no-contest pleas.
Appellant, the state of Ohio, charged appellee, Abdul Azeen, with several felony
counts, including attempted murder, after he shot Danuell Jackson in 1987. Azeen
entered a no-contest plea to those counts. Nearly 30 years later, two years after
Jackson died from his injuries, the state indicted Azeen for Jackson’s murder. The
trial court dismissed the indictment, concluding that the state could not bring
additional charges under the test laid out in Carpenter, because the 1987 plea
agreement would have caused Azeen to believe that all criminal proceedings
stemming from the shooting had been finally resolved. The Eighth District Court
of Appeals determined that the state forfeited its retroactivity argument because it
had failed to raise that issue to the trial court. 2019-Ohio-4677, 143 N.E.3d 162,




                                         16
                                 January Term, 2021




¶ 30. The state does not deny that it did not raise retroactivity in the lower court,
so I believe that we have improvidently accepted jurisdiction over the first
proposition of law.
       {¶ 41} The majority does not address the first proposition of law, because
it determines that there is no evidence to show that Azeen, entered into a negotiated
plea agreement with the state. To reach that conclusion, the majority violates a
cardinal principle: this court will not weigh evidence. Nor should we engage in
error correction on an issue that will not likely reoccur. Carpenter is 28 years old,
and cases like it—in which the state seeks further prosecution many years after the
initial conviction—will be rare. We should also dismiss the second proposition of
law as improvidently accepted.
       {¶ 42} “Plea agreements are an essential and necessary part of the
administration of justice.” Carpenter at 61, citing Santobello v. New York, 404 U.S.
257, 261, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971). “Plea bargaining flows from ‘the
mutuality of advantage’ to defendants and prosecutors, each with his own reasons
for wanting to avoid trial.” Bordenkircher v. Hayes, 434 U.S. 357, 363, 98 S.Ct.
663, 54 L.Ed.2d 604 (1978), quoting Brady v. United States, 397 U.S. 742, 752, 90
S.Ct. 1463, 25 L.Ed.2d 747 (1970). Those reasons include the defendant’s certainty
that the criminal prosecution will terminate and the efficiency in resolving a
criminal case without a trial. That said, the benefits of certainty and efficiency
work “only if dispositions by [a] plea are accorded a great measure of finality.”
Blackledge v. Allison, 431 U.S. 63, 71, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977); see
also State v. Harrison, 122 Ohio St.3d 512, 2009-Ohio-3547, 912 N.E.2d 1106,
¶ 41 (in plea bargains, “each side bargains away its desired outcome for the benefit
of certainty”). “If plea bargaining is to fulfill its intended purpose, it must be
conducted fairly on both sides and the results must not disappoint the reasonable
expectations of either.” State v. Thomas, 61 N.J. 314, 321, 294 A.2d 57 (1972).




                                         17
                             SUPREME COURT OF OHIO




       {¶ 43} The majority finds that Azeen failed to show the requisite elements
of an agreement because there is no evidence in the record that the parties
negotiated in exchange for Azeen’s no-contest plea.
       {¶ 44} The majority overemphasizes the importance of negotiation.
“Because the defendant’s constitutional rights are at stake in the plea process, the
concerns underlying a plea agreement differ from and go beyond those of
commercial contract law.” State v. Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939
N.E.2d 1217, ¶ 21, citing Carpenter, 68 Ohio St.3d at 61, 623 N.E.2d 66. Plea
agreements are “unique contracts” that implicate “the defendant’s right to
fundamental fairness under the Due Process Clause.” United States v. Ingram, 979
F.2d 1179, 1184 (7th Cir.1992). A defendant should reasonably expect a plea to
terminate the criminal prosecution unless the state specifically reserves the right “to
file additional charges based upon the contingency of the death of the alleged
victim.” Carpenter at 61.
       {¶ 45} So, what did Azeen reasonably expect about future prosecution
when he pleaded no contest? Start with the uncontroverted fact that the state failed
to affirmatively reserve its right to prosecute Azeen for murder should the victim
die. “[A] defendant’s subjective expectations regarding a * * * plea are formed by
the state’s conduct.” State v. Anderson, 8th Dist. Cuyahoga No. 106304, 2018-
Ohio-3051, ¶ 11. This was the basis of our decision in Carpenter: a defendant’s
expectation of finality in entering a plea requires the state to reserve the right to
further prosecute the defendant if the victim later dies.
       {¶ 46} Next, consider that the trial court determined that the sentencing
judge had conducted off-the-record discussions with the parties before Azeen
entered his no-contest plea. Those discussions included the sentencing judge’s
representation that Azeen could expect a minimum sentence should he enter a plea.
The record does not show that the state objected to the sentence, although it did ask
the court to clarify whether Azeen would serve certain prison terms concurrently.




                                          18
                                January Term, 2021




The limited record before us thus shows both that Azeen would have reasonably
expected his plea to fully terminate the criminal prosecution and that he agreed to
enter his plea based on the sentencing judge’s very specific representation of what
sentence he would impose should Azeen plead and forgo a trial.
       {¶ 47} The majority wrongly disregards Azeen’s subjective expectation
because it determines that the sentencing judge’s representation of what sentence
he would impose indicated only the judge’s thoughts, not that Azeen and the state
had a firm agreement. However, a plea agreement “is basically an implied promise
on the part of the state not to prosecute the defendant for any further offenses that
may arise out of the same incident.” State v. Zima, 102 Ohio St.3d 61, 2004-Ohio-
1807, 806 N.E.2d 542, ¶ 11. As an implied contract, it is “ ‘shown by the
surrounding circumstances which make it inferable that the contract exists as a
matter of tacit understanding.’ ” Rice v. Wheeling Dollar Savs. & Trust Co., 155
Ohio St. 391, 397, 99 N.E.2d 301 (1951), quoting Hummel v. Hummel, 133 Ohio
St. 520, 525, 14 N.E.2d 923 (1938).
       {¶ 48} This case thus presents a mixed standard of review: on contested
factual issues relating to the elements of an agreement, we accept the facts as found
by the trial court if supported by some competent, credible evidence, but on the
application of those facts, we independently review the court’s legal conclusions.
       {¶ 49} Here, the trial court found as a matter of fact that the state, by its
silence, “in effect acquiesced to the agreement.” When sitting as the court of last
resort, we do not weigh the evidence. State v. Wilson, 30 Ohio St.2d 199, 204, 283
N.E.2d 632 (1972); State v. Bradley, 3 Ohio St.2d 38, 42, 209 N.E.2d 215 (1965).
And even if we could weigh the evidence, that does not mean that we should
substitute our judgment for that of the trier of fact. When a reviewing court
considers whether a factual finding is against the manifest weight of the evidence,
it reviews the entire record, “ ‘weighs the evidence and all reasonable inferences,
considers the credibility of witnesses and determines whether in resolving conflicts




                                         19
                             SUPREME COURT OF OHIO




in the evidence, the jury clearly lost its way.’ ” (Emphasis added.) State v.
Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v.
Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).
       {¶ 50} The trial court inferred that a contract existed—and that the parties
negotiated its terms—based on (1) off-the-record discussions by the sentencing
judge and the parties in which the sentencing judge described the sentence that
Azeen could expect if he entered a no-contest plea and (2) the state’s silence on the
sentence suggested by the sentencing judge. These were reasonable inferences, as
the court of appeals concluded. It is a basic principle of law that a trier of fact is
free to rely on common sense and experience. State v. Allen, 73 Ohio St.3d 626,
636, 653 N.E.2d 675 (1995). The trial court could have reasonably inferred that
Azeen had no incentive to enter a plea if he thought that the state could later file
additional, more serious charges. It would be illogical to conclude that Azeen
would have agreed to serve the minimum prison term if he believed that it was
“perhaps only the first installment on a lengthier term to be imposed.” State v.
Nelson, 23 Conn.App. 215, 220, 579 A.2d 1104 (1990).
       {¶ 51} The majority says that it is not unusual for a trial judge to float a
possible sentence as an inducement to obtain a defendant’s plea. This conclusion
flouts our admonitions that trial judges should avoid injecting themselves into the
plea-bargaining process lest the defendant see it as a form of coercion. See State v.
Byrd, 63 Ohio St.2d 288, 292, 407 N.E.2d 1384 (1980). And the majority’s view
wrongly penalizes Azeen for the consequences of off-the-record plea discussions
held through no apparent fault of his own.
       {¶ 52} On the issue of the state’s silence to the sentence outlined by the
sentencing judge, the majority offers the explanation that the assistant prosecuting
attorney may have thought it prudent to defer to the sentencing judge’s suggested
sentence as a reason for remaining silent when the sentencing judge outlined the
sentence that Azeen could expect. But it is equally plausible that the state had some




                                         20
                                January Term, 2021




say in that sentence, given that the trial court found that the state was part of the
off-the-record discussions with the sentencing judge before Azeen entered his plea.
One would expect the state to have objected to a minimum sentence had it
disagreed. There are two plausible theories of what happened off the record.
Therefore, this court cannot say, within the confines of a manifest-weight-of-the-
evidence review, that the trial court lost its way by determining that the state
implicitly agreed to the sentence offered by the sentencing judge.
       {¶ 53} We avoid accepting jurisdiction over cases in which a party is asking
this court to review a lower court’s application of specific facts to a settled legal
principle. Such cases—like this one—are “factbound.” Cavazos v. Smith, 565 U.S.
1, 16, 132 S.Ct. 2, 181 L.Ed.2d 311 (2011) (Ginsburg, J., dissenting). The majority
opinion announces no rule of law, nor does it clarify an existing rule of law.
Deciding this appeal thus serves no real purpose. Rather than engage in error
correction where we weigh the evidence and substitute our assessment of the
evidence for that of the trial court, we should dismiss this appeal as improvidently
accepted.
                               _________________
       BRUNNER, J., dissenting.
                                     Overview
       {¶ 54} I agree with the first dissenting opinion that there is competent,
credible evidence in the record that supports the conclusion that defendant-
appellee, Abdul Azeen, entered into a plea agreement at the time of his change-of-
plea hearing in 1987. In addition to the evidence identified and relied on by the
trial and appellate courts, the transcript from the plea hearing shows that the
prosecutor suggested that the trial court could delete a clause beginning with the
word “furthermore.” The trial court agreed. The transcript does not indicate what
document the prosecutor was referring to, but what could it be other than a plea
agreement? This evidence contradicts the majority’s assertion that the record is




                                         21
                               SUPREME COURT OF OHIO




“completely devoid of any reference to a negotiated plea agreement.” Majority
opinion at ¶ 36. When the prosecutor’s statement is viewed alone or with the
evidence relied on by the trial and appellate courts, it was more than reasonable for
the trial and appellate courts to conclude that Azeen and the state had entered into
a plea agreement before Azeen’s change of plea. And because there is no evidence
that the state reserved the right to pursue future prosecution if the victim were to
die, the state impliedly agreed to forgo pursuing homicide charges against Azeen if
the victim later died from his injuries. State v. Carpenter, 68 Ohio St.3d 59, 623
N.E.2d 66 (1993). Because competent, credible evidence of a plea agreement was
presented to the trial court in this matter, I join the first dissenting opinion in full.
        {¶ 55} I write separately to raise concerns about several other substantial
problems I perceive with the majority opinion’s analysis.              First, there is a
conspicuous absence of an enunciated standard of review, which leaves the
impression that the focus of the court seems to be to ensure that a heinous act is
punished until no more punishment can be meted out. The majority opinion’s
analysis—which meanders through hypothetical scenarios addressing whether
there was a plea agreement rather than addressing whether competent, credible
evidence was presented on which a fact-finder could find that an agreement was
reached—leaves readers scratching their heads. Is Carpenter now to be applied on
a case-by-case basis, with particular facts cementing the framework for legal
analysis?
        {¶ 56} The majority says that it is applying well-established law, Carpenter,
to the unique facts of the case, and it finds no evidence that Azeen’s 1987 plea was
the product of negotiations between the state and Azeen. As a consequence, the
majority finds that “the rule announced in Carpenter does not prevent the state from
prosecuting Azeen on the new murder charge.” Majority opinion at ¶ 3. There are
two major concerns here: first, the standard of review used by the majority, and
second, whether this court is merely performing error correction in applying a




                                           22
                                January Term, 2021




second appellate review when no cogent proposition of law has been posited to
clarify how Carpenter should apply in a particular situation. Our review, then,
involves error correction and no more, and this appeal should therefore be
dismissed as improvidently accepted.
       {¶ 57} Although the majority opinion does apply Carpenter and
acknowledge that it is well-established law, it reaches conclusions on the facts of
this case—recognizing them as unique—that are different from the trial and
appellate courts. However, just because the facts of a case are recognized as unique
does not mean that our jurisdiction can be used to make sure the appeal is decided
in a way we might think the public would want it to be decided. Since the majority
chooses not to dismiss this appeal as improvidently accepted, other issues need to
be explored to alert future litigants of the pitfalls of the conclusions reached in the
majority opinion.
                                Standard of review
       {¶ 58} Our task on appellate review is a nuanced one: Appellate courts do
not perform the same function as the trial court and should not determine anew
whether or not a plea agreement existed. Rather, appellate courts must simply
examine the record to determine whether competent, credible evidence exists that
supports the finding made by the fact-finder, the trial court, that a plea agreement
did in fact exist. Azeen filed a motion to dismiss the second indictment for the
same criminal activity. While appellate review of a Crim.R. 12(C) motion to
dismiss an indictment is de novo, see, e.g., State v. Baker, 3d Dist. Seneca No. 13-
20-12, 2021-Ohio-1004, ¶ 19, in the context of a motion to dismiss a subsequent
indictment under Carpenter, the analysis involves “ ‘a synthesis of contract and
criminal law in a particular factual setting.’ ” State v. Dye, 127 Ohio St.3d 357,
361, 2010-Ohio-5728, 939 N.E.2d 1217, ¶ 20, quoting Carpenter, 68 Ohio St.3d at
61, 623 N.E.2d 66.




                                          23
                             SUPREME COURT OF OHIO




       {¶ 59} Thus, applying Carpenter and Dye, we must decide whether “a close
examination of the record supports the conclusion that a negotiated plea existed
within the meaning of Carpenter.” Id. at ¶ 24. This synthesized contract- and
criminal-law review, then, appears to be more akin to other challenges to an
indictment, such as speedy-trial challenges, which involve mixed questions of fact
and law. Thus, a reviewing court should defer to the trial court’s factual findings
as long as they are supported by competent, credible evidence. See, e.g., Dye at
¶ 15. We also noted this standard in our recent decision in State v. Long, ___ Ohio
St.3d ___, 2020-Ohio-5363, ___ N.E.3d ___, ¶ 15. Questions of law must be
reviewed de novo. De novo review is “ ‘independent, without deference to the
lower court’s decision.’ ” Baker at ¶ 19, quoting State v. Hudson, 3d Dist. Marion
No. 9-12-38, 2013-Ohio-647, ¶ 27. The core issue is whether a negotiated plea
agreement existed that precludes further prosecution, but this legal conclusion must
be based on an evaluation of the evidence.
       {¶ 60} The trial court’s conclusion that Azeen and the state had entered into
a plea agreement before Azeen’s change-of-plea hearing must be based on
competent, credible evidence appearing in the record. To obtain a reversal on
appeal based on Carpenter and Dye, the state must show that there is no competent,
credible evidence supporting the trial court’s legal conclusion. It is then the task of
the reviewing court to thoroughly examine the record to determine whether such
competent, credible evidence exists. When an appellate court does this, it considers
whether the evidence is competent and credible, examining the evidence for its
value to the question at hand, without resolving inferences in favor of one side or
the other; if the trial court’s decision falls short, such as by entirely disregarding
certain evidence or the lack thereof, when measured by this standard, there is cause
to reverse the decision. See State v. Stutzman, 9th Dist. Wayne No. 19AP0050,
2021-Ohio-995, ¶ 24-25 (Callahan, J. dissenting).




                                          24
                                  January Term, 2021




       {¶ 61} Here, if competent, credible evidence exists in the record that
supports the trial court’s factual finding of an agreement, even if that evidence was
not relied on by the trial court, our work is done. State v. Welch, 8th Dist. Cuyahoga
No. 105158, 2017-Ohio-7887, ¶ 24. That is, even if there is a question as to whether
the evidence relied on by either the trial or appellate court was sufficient to support
a finding that a plea agreement existed, we should affirm if we find the requisite
evidence elsewhere in the record. See id. (trial court does not abuse its discretion
in determining the actual loss suffered by defendant’s actions for purposes of
restitution, if “competent, credible evidence support[s] its determination”).
       {¶ 62} The record here strongly indicates that there was competent, credible
evidence to support a finding that a plea agreement had been reached and to affirm
the trial court on other grounds. In Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939
N.E.2d 1217, the victim was hit by the defendant, who was driving his vehicle while
under the influence of alcohol, rendering the victim a quadriplegic. The victim later
died from complications attributed to his quadriplegia. However, when Dye was
sentenced for convictions based on new charges brought after the victim’s death,
this court vacated the sentence, finding competent, credible evidence existed from
which an inference could be drawn that a negotiated plea agreement had been
reached at the time of the original trial. This court found competent, credible
evidence that supported as a matter of law that the state and the defendant had
entered a plea agreement. We explained:


               Although the record is limited regarding the plea
       negotiations in Dye’s first case, the transcript of the plea hearing
       reflects that some form of communication occurred before that
       hearing during which Dye notified the state that he would plead
       guilty to [the charges].




                                          25
                              SUPREME COURT OF OHIO




Id. at ¶ 24.
        {¶ 63} Here, the discussion with the trial judge before the plea about
deleting the word “Furthermore” should, under Dye, be deemed competent,
credible evidence that supports a conclusion that a negotiated plea agreement
existed, as found in Carpenter. It appears that the majority has decided that it does
not like the way both the trial and appellate courts analyzed the evidence in the
record, and instead, it engages in what amounts to error correction with no
particularized standard of review. Without basis, the majority takes on the roles of
both the trial and appellate courts, examining the record as an appellate court would
for competent, credible evidence, but then pivoting to trial-court posture to draw its
own inferences before applying Carpenter and Dye. The majority leans into its
view of what inferences are reasonable, thereby stepping on the scale to deem some
inferences less reasonable and others more reasonable. It is not this court’s role to
perform the truth function of a fact-finder that the public heavily relies on from trial
courts and juries. And setting aside for the moment that we also seem to be
performing the role of the court of appeals, which is error correction, even if our
jurisdiction were appropriate, our role is to determine, like the court of appeals did,
whether there is competent, credible evidence in the record that supports a
reasonable inference that a negotiated plea agreement existed.
        {¶ 64} What is a reasonable inference? The following language from a
Washington state court is instructive.


               We struggle in the abstract with what assay to employ when
        adjudging what reasonable inferences we may deduce from
        established facts. Therefore, we first comb for definitions and
        synonyms for our key word “inference.” Our state high court has
        defined an “inference” as a logical deduction or conclusion from an
        established fact. Fannin v. Roe, 62 Wash.2d 239, 242, 382 P.2d 264




                                          26
                         January Term, 2021




(1963). State v. Aten, 130 Wash.2d 640, 658, 927 P.2d 210 (1996)
refers to a “reasonable and logical” inference, again suggesting that
a permissible inference must be logical. A foreign court wrote that
a reasonable inference may be defined as a process of reasoning
whereby, from facts admitted or established by the evidence or from
common knowledge or experience, a trier of fact may reasonably
conclude that a further fact is established. Stambaugh v. Hayes,
1940-NMSC-048, 44 N.M. 443, 103 P.2d 640, 645. 5 West’s
Encyclopedia of American Law 396 (2d ed.2005) partly defines
“inference[s]” * * *:
         “Inferences are deductions or conclusions that with reason
and common sense lead the jury to draw from facts which have been
established by the evidence in the case.”
         Based on these definitions, we must summon logic, common
sense, and experience in surmising additional or circumstantial facts
from already established or direct facts.       We hope that our
experience coincides with common sense and our common sense
abides logic.
         * * * [A] verdict does not rest on speculation or conjecture
when founded on reasonable inferences drawn from circumstantial
facts.   State Farm Mutual Insurance Company v. Padilla, 14
Wash.App. 337, 339-40, 540 P.2d 1395 (1975). This proposition
conversely suggests that an inference is not reasonable if based on
speculation or conjecture. This observation, however, only begs the
question of what constitutes speculation and conjecture.
         A court occasionally faces the question of whether the trier
of fact may infer only those facts that necessarily or always follow
from established circumstances, whether the trier of fact may deduce




                                  27
                            SUPREME COURT OF OHIO




       those facts likely to have occurred as a result of the underlying
       circumstances, or whether the trier of fact may even employ
       inferences that exist as one of many possible inferences.      We
       conclude that any reasonable inference must likely, but not
       necessarily, follow from an underlying truth.
              When evidence is equally consistent with two hypotheses,
       the evidence tends to prove neither. Stambaugh v. Hayes, 103 P.2d
       at 645 (1940). We will not infer a circumstance when no more than
       a possibility is shown. Brucker v. Matsen, 18 Wash.2d 375, 382,
       139 P.2d 276 (1943). We are not justified in inferring, from mere
       possibilities, the existence of facts.    Gardner v. Seymour, 27
       Wash.2d 802, 810-11, 180 P.2d 564 (1947). Some of the decisions
       we cite entail civil appeals, but the law should demand stricter
       controls on use of inferences in a criminal case.
              * * * Some cases teach that, when drawing inferences, the
       trier of fact should not isolate discrete facts but instead draw
       reasonable inferences only after viewing the evidence as a whole.
       State v. Sanchez, 2017 MT 192, 388 Mont. 262, 399 P.3d 886, 890;
       State v. Stull, 403 N.J.Super. 501, 506, 959 A.2d 286
       (App.Div.2008).


(Emphasis added.) State v. Jameison, 421 P.3d 463, 470-471 (Wash.App.2018).
This lengthy but informative passage from Jameison directs us to consider five
concepts in viewing the evidence in the record before us when applying Carpenter
and Dye.
       {¶ 65} First, an inference based on logic must be related to an underlying
truth. Second, an inference is not reasonable if it is based on speculation or
conjecture. Third, when there are two equally consistent hypotheses, the evidence




                                        28
                                January Term, 2021




tends to prove neither. Fourth, the law should demand stricter use of inferences in
the criminal context. And fifth, reasonable inferences should be drawn after
viewing the evidence as a whole. See also State v. Gantz, 106 Ohio App.3d 27, 35,
665 N.E.2d 239 (10th Dist.1995) (“ ‘we consider the evidence as a whole, and
“viewing the evidence in this manner it may be truly said that the total may be a
sum greater than its parts.” ’ United States v. Fooladi (C.A.5, 1983), 703 F.2d 180,
184 [quoting United States v. Flynn, 664 F.2d 1296, 1304 (5th Cir.1982)]”).
       {¶ 66} Unfortunately, the majority opinion steps into an area of factual
analysis this court should not be assuming.        Compounding that mistake, the
majority opinion employs a divide-and-conquer approach whereby each
evidentiary item from which an inference can be drawn is dismissed one-by-one if
that item does not prove—on its own—that Azeen and the state had entered into a
plea agreement.
       {¶ 67} To illustrate, consider the majority’s discussion of the original trial
judge’s statement, “I have indicated to your attorney that you will expect, under
the circumstances presented here, I’m going to sentence you to three years actual
incarceration and on top of that I’m going to sentence you to five to twenty-five
years.” (Emphasis added.) The majority insists that this statement can only be
understood to convey a literal meaning. It then dismisses this statement on the
ground that its literal meaning, on its own, “fails to establish” the existence of an
agreement between Azeen and the state. Majority opinion at ¶ 25. The majority
errs by failing to allow for a reasonable interpretation of the statement in accordance
with Dye and by failing to consider the statement in connection with other evidence.
       {¶ 68} The majority then states that relying on that statement, and the trial
court’s imposition of the minimum sentence, “wrongly implies that a trial court has
no discretion to impose a sentence without the state’s approval.” Majority opinion
at ¶ 27. But that is not a reasonable or even the only inference that can be drawn
from the statement. It would also be reasonable to infer that the trial court made




                                          29
                              SUPREME COURT OF OHIO




that statement and imposed only a minimum sentence because it had learned in its
off-the-record discussion with counsel that Azeen and the state had entered into a
plea agreement, and it approved of that agreement. In fact, that inference is entirely
consistent with the majority opinion’s observation, based on case law not from Ohio
but stretching to Michigan and Florida, that “[i]t is not unusual in criminal cases
for attorneys to approach the judge to get an idea of what sentence the judge is
likely to impose if their client enters a plea to an offense.” Majority opinion at ¶ 27.
Cf. Machibroda v. United States, 368 U.S. 487, 493, 82 S.Ct. 510, 7 L.Ed.2d 473
(1962) (“A guilty plea, if induced by promises or threats which deprive it of the
character of a voluntary act, is void”). The majority opinion should recognize this
reasonable inference derived from even its own sources.
        {¶ 69} The majority speculates that the trial court proceeded immediately
to sentencing without requesting a presentence-investigation report for reasons
other than that Azeen and the state had entered into a plea agreement before the
hearing. But considering the evidence, without actually reaching a conclusion for
one side or the other, is precisely what allows us to examine what inferences may
be made and thereby determine whether competent, credible evidence exists to
support the trial court’s conclusion that a plea agreement did exist. See Stutzman,
2021-Ohio-995, at ¶ 24-25 (Callahan, J., dissenting). Here, the majority opinion
uses speculation to help decide what theory it wants to believe, in order to determine
to its own satisfaction whether there was a plea agreement. Speculation abounds
concerning the prosecutor’s failure to object to the sentence: the majority posits
that the prosecutor may not have objected because the prosecutor believed the
minimum sentence was appropriate or because the prosecutor had already
unsuccessfully argued for a higher sentence in the off-the-record discussion. All of
this is speculation, not a limited review of the evidence to determine whether the
evidence is subject to reasonable inference. Id.; Jameison, 421 P.3d at 470-471.
The majority’s belief that nothing in the record indicates that the victim’s injuries




                                          30
                                January Term, 2021




had the potential to be fatal is erroneous. The victim was rendered a paraplegic
when he was shot by Azeen, and as the majority opinion recognizes, “[t]he
prosecutor informed the court that [the victim’s] condition ‘will probably not
improve,’ explaining that ‘[i]f anything, it will deteriorate slowly,’ ” majority
opinion at ¶ 7. Based on this statement alone, it is fair to infer that the state could
reasonably have foreseen that the victim might later die of his injuries and that
Azeen reasonably believed that his plea agreement would resolve all charges that
could arise from the shooting, even if the victim later died from his injuries.
     No evidence of state’s reservation of right to file additional charges
       {¶ 70} This court has previously stated that “[t]he essence of [the
Carpenter] holding is to require the state ‘to reserve its right to file additional
charges based upon the contingency of the death of the alleged victim.’ ” State v.
Zima, 102 Ohio St.3d 61, 2004-Ohio-1807, 806 N.E.2d 542, ¶ 9, quoting
Carpenter, 68 Ohio St.3d at 61, 623 N.E.2d 66. As a practical matter, then,
whenever there is a plea agreement in a case in which the victim might later die
from injuries caused by the defendant, the state must reserve its right to bring future
charges.
       {¶ 71} In this appeal, there is no dispute over whether the state reserved its
right to bring future charges—no one argues that it did so. The issue is whether
there was a plea agreement at all. The trial court found that Azeen met his burden
of showing that a plea agreement existed; the appellate court agreed, holding that
there was competent, credible evidence in the record of such an agreement. Even
if it were the role of this court to review that record anew, the majority’s conclusion
that there is no evidence of an agreement would be erroneous. Inferences are
permissible, and here, there exists evidence in the record, especially when
considered as a whole, that permitted the trial court to conclude that a negotiated
plea agreement existed.




                                          31
                             SUPREME COURT OF OHIO




           This case should be dismissed as improvidently accepted
       {¶ 72} As the majority opinion makes clear, nothing in this appeal involves
the consideration of a disputed or unclear issue of law. Instead, the entirety of the
majority opinion is devoted to determining whether well-established law was
correctly applied to the unique facts of this case. In short, this appeal seeks error
correction. But our precedent is clear that we do not take cases presenting pure
error correction. See Baughman v. State Farm Mut. Auto. Ins. Co., 88 Ohio St.3d
480, 492, 727 N.E.2d 1265 (2000) (Cook, J., concurring) (“According to Section 2,
Article IV of the Ohio Constitution, this court sits to settle the law, not to settle
cases”). I would therefore dismiss this case as improvidently accepted.
                                     Conclusion
       {¶ 73} By not recognizing or attending to any enunciated standard of
review, the majority opinion fails to afford sufficient deference to the careful work
of the trial court in this case. The result of the majority’s de novo review also means
there was no point to having an intermediate appellate court review this case. That,
apparently, was unnecessary.
       {¶ 74} Intermediate appellate courts reviewing arguments based on
Carpenter in particular should not view today’s opinion as granting a license to
review a trial court’s factual conclusions on a de novo basis. Rather, those courts,
under Carpenter and Dye, should simply review the record for competent, credible
evidence from which an inference may be drawn concerning the existence of a
negotiated plea agreement. The rule of Carpenter is not simply a matter of civil
contract law. It is applied in criminal cases, cases in which important due-process
concerns are implicated—a fact that is apparent in the charge to courts’ jurisdiction
established by the Ohio Constitution and statute:




                                          32
                                January Term, 2021




               Rules of criminal procedure and sections of the Revised
       Code providing for criminal procedure shall be construed so as to
       effect the fair, impartial, speedy, and sure administration of justice.


R.C. 2901.04(B); see Ohio Constitution, Article IV. The inquiry into whether a
plea agreement exists must be focused on a consideration of the totality of the
circumstances, following a thorough review of the record for competent, credible
evidence to support a court’s factual findings. Only by following these well-
established rules can trial and appellate courts give full effect to the decision of
Carpenter, thereby ensuring that a state’s implied promise is enforced and that the
defendant’s plea ends the matter, even if the victim later dies. Absent the state’s
reservation of the right to bring new charges for the later death of the victim from
the act or acts punished, the original plea and sentence end the matter.
       {¶ 75} For these reasons, I respectfully dissent.
                               _________________
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Katherine E. Mullin, Assistant Prosecuting Attorney, for appellant.
       Mark Stanton, Cuyahoga County Public Defender, and Erica Cunliffe,
Assistant Public Defender, for appellee.
                               _________________




                                           33